DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2011/0313384) and further in view of Carlucci et al. (US 6,175,056).
With reference to claim 1, Akiyama discloses an absorbent article (1) comprising:
 a liquid permeable top sheet (22); 
a back sheet (23); 
an absorbent body (223) provided between the liquid permeable top sheet and the back sheet (figure 4); and 
a polymer sheet (figure 4) disposed adjacent to a surface of an absorbent body side of the liquid permeable top sheet (figure 4), the polymer sheet including highly absorbent resin (2221,2222,2223) disposed along a longitudinal direction across the entirety of the article (figure 4), wherein, upon the highly absorbent resin becoming swollen by absorption [0040], a space (2228 as shown in figure 5) for holding a body fluid is formed between regions in which the highly absorbent resin disposed and also between the liquid permeable top sheet and the polymer sheet as set forth in [0041]. 
While the product by process limitations are noted, it is also noted that Akiyama does disclose a surface of the polymer sheet that is formed flat before the resin becomes swollen (figure 1) with the sheet being raised toward a skin side of the topsheet upon becoming swollen as set forth in [0040] and as shown in figure 4. 

Applicant is reminded that:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113. 

[AltContent: textbox (polymer sheet)][AltContent: arrow][AltContent: textbox (topsheet)][AltContent: arrow]
    PNG
    media_image1.png
    405
    610
    media_image1.png
    Greyscale




The difference between Akiyama and claim 1 is the provision that the top sheet includes a plurality of openings in a region corresponding to at least a body fluid discharge region and that the topsheet is also raised toward the skin side when the resin is swollen by absorption.
Akiyama discloses that the topsheet may include openings as set forth in line 14 of [0029].
Because Akiyama does not disclose any specific placement area for the disclosed apertures, it would stand to reason that the disclosed apertures would cover the entire topsheet, including a region corresponding to at least a body fluid discharge region.
Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to ensure that the apertures are placed in a region corresponding to at least a body fluid discharge region in order to immediately capture the bodily fluid from the wearer as suggested by Akiyama in lines 3-5 of [0029].
Additionally, Carlucci et al. (hereinafter “Carlucci”) teaches an analogous absorbent article having an expanding layer (46) comprising any material that is capable of swelling (col. 6, lines 47-49) and that is substantially flat prior to use (col. 2, lines 64-66) and expands, along with the topsheet, into a tridimensional structure when activated by body fluids as set forth in col. 3, lines 9-14.

With reference to claim 2, Akiyama discloses an absorbent article wherein the liquid permeable top sheet and the polymer sheet are not bonded to each other between the regions in which the highly absorbent resin is disposed as shown in figure 4.
With respect to claim 4, Akiyama teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Akiyama and claim 4 is the provision that a separation distance between the regions in which the highly absorbent resin is disposed is 15 to 50 mm. 
It would have obvious to one of ordinary skill in the art to modify the separation distance of the zones as desired in order to provide the desired absorption speed as taught by Akiyama in the last seven lines of [0047].
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2011/0313384) and further in view of Kuroda et al. (US 2005/0148971).

The difference between Akiyama and claim 3 is the provision that the absorbent article includes compressed grooves that are recessed from an outer surface side of the liquid permeable top sheet toward the back sheet are formed along the longitudinal direction on the respective sides of the region corresponding to the body fluid discharge region, and the regions in which the highly absorbent resin is disposed are located between the compressed grooves. 
Kuroda et al. (hereinafter “Kuroda”) teaches an analogous absorbent article including compressed grooves (11,15,16) that are recessed from an outer surface side of the liquid permeable top sheet toward the back sheet [0054] and are formed along the longitudinal direction on the respective sides of the region corresponding to the body fluid discharge region (20) with the regions containing highly absorbent material (4) is located between compressed grooves as shown in figure 2.
It would have been obvious to one of ordinary skill in the art to provide the article of Akiyama with the compressed grooves and the corresponding configuration as taught by Kuroda in order to reinforce the function of the article without additional bulk [0020] while avoiding accidental leakage by providing directed fluid absorption which avoids rearward migration as taught by Kuroda in [0031].
With respect to claim 5, Akiyama teaches the invention substantially as claimed as set forth in the rejection of claim 1.

Kuroda teaches an opening size between 3 to 15 mm as set forth in [0075].
It would have been obvious to one of ordinary skill in the art to provide the article of Akiyama with the specific opening size as taught by Kuroda in order to rapidly accept and evenly distribute and fluids discharged into the central area of the absorbent article as taught by Kuroda in [0076].
With respect to claim 6, Akiyama teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Akiyama and claim 6 is the provision that top sheet has a specific formation.
Kuroda teaches liquid permeable top sheet formed of a layered sheet (figure 3) including a perforated sheet (5) that has a plurality of openings (25) and is layered in a region corresponding to a body fluid discharge region of a substrate sheet (3) as set forth in figure 2.
It would have been obvious to one of ordinary skill in the art to provide the article of Akiyama with the specific top sheet as taught by Kuroda in order to reinforce the top sheet thereby preventing the occurrence of extremely large wrinkles in the top sheet and the occurrence of breakage from the openings (25) as taught by Kuroda in [0089].
s 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka (US 2007/0093164) and further in view of Carlucci et al. (US 6,175,056).
With reference to claim 1, Nakaoka discloses an absorbent article (7) comprising:
 a liquid permeable top sheet (9); 
a back sheet (10); 
an absorbent body provided between the liquid permeable top sheet (9) and the back sheet (10); and 
a polymer sheet (figure 15A) disposed adjacent to a surface of an absorbent body side of the liquid permeable top sheet (figure 15A), the polymer sheet including highly absorbent resin [0012] disposed along a longitudinal direction across the entirety of the article (figure 15A), wherein, upon the highly absorbent resin becoming swollen by absorption, a space (5) for holding a body fluid is formed between regions in which the highly absorbent resin is disposed as set forth in [0052-0053]. 


    PNG
    media_image2.png
    292
    908
    media_image2.png
    Greyscale


While the product by process limitations are noted, it is also noted that Nakaoka does disclose a surface of the polymer sheet that is formed flat before the resin becomes swollen (figure 15A) with the sheet being raised toward a skin side of the topsheet upon becoming swollen as shown in figure 8. 
Applicant is reminded that:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113. 

The difference between Nakaoka and claim 1 is the provision that the top sheet includes a plurality of openings in a region corresponding to at least a body fluid discharge region and that the swelling results in a space for holding a body fluid is formed between the liquid permeable top sheet and the polymer sheet.
With respect to the openings, Nakaoka discloses that the topsheet may include openings as set forth in the last line of [0096].
Because Nakaoka does not disclose any specific placement area for the disclosed apertures, it would stand to reason that the disclosed apertures would cover 
Nevertheless, it would have been obvious to one of ordinary skill to ensure that the apertures are placed in a region corresponding to at least a body fluid discharge region in order to speedily capture the bodily fluid from the wearer as suggested by Nakaoka in lines 1-2 of [0096].
With respect to the swelling resulting in a space for holding a body fluid being formed between the top sheet and the polymer sheet, Nakaoka does not explicitly recite that a cavity is also formed between the topsheet and the polymer sheet, but the implication is there as set forth in [0053] where Nakaoka discusses that the sealing portions (35) which are located between the areas holding the resin particles (see figure 2) also gradually rise from their positions to form cavity (5).
It would have been obvious to one of ordinary skill in the art to ensure that a pace is also formed between the top sheet and the polymer sheet as claimed in order to further prevent the backflow of body fluid as taught by Nakaoka in [0056].
Additionally, Carlucci teaches an analogous absorbent article having an expanding layer (46) comprising any material that is capable of swelling (col. 6, lines 47-49) and that is substantially flat prior to use (col. 2, lines 64-66) and expands, along with the topsheet, into a tridimensional structure when activated by body fluids as set forth in col. 3, lines 9-14.

As to claim 2, Nakaoka discloses an absorbent article wherein the liquid permeable top sheet and the polymer sheet are not bonded to each other between the regions in which the highly absorbent resin is disposed as shown in figures 15A-15D.
With respect to claim 4, Nakaoka teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Nakaoka and claim 4 is the provision that a separation distance between the regions in which the highly absorbent resin is disposed is 15 to 50 mm. 
It would have obvious to one of ordinary skill in the art to modify the separation distance of the zones as desired in order to provide the desired absorption speed and reduce the occurrence of lateral leakage as taught by Nakaoka in [0044-0045].
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka (US 2007/0093164) in view of Carlucci et al. (US 6,175,056) and further in view of Kuroda et al. (US 2005/0148971).

The difference between Nakaoka in view of Carlucci and claim 3 is the provision that the absorbent article includes compressed grooves that are recessed from an outer surface side of the liquid permeable top sheet toward the back sheet are formed along the longitudinal direction on the respective sides of the region corresponding to the body fluid discharge region, and the regions in which the highly absorbent resin is disposed are located between the compressed grooves. 
Kuroda teaches an analogous absorbent article including compressed grooves (11,15,16) that are recessed from an outer surface side of the liquid permeable top sheet toward the back sheet [0054] and are formed along the longitudinal direction on the respective sides of the region corresponding to the body fluid discharge region (20) with the regions containing highly absorbent material (4) is located between compressed grooves as shown in figure 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the article of Nakaoka modified with the compressed grooves and the corresponding configuration as taught by Kuroda in order to reinforce the function of the article without additional bulk [0020] while avoiding accidental leakage by providing directed fluid absorption which avoids rearward migration as taught by Kuroda in [0031].

The difference between Nakaoka in view of Carlucci and claim 5 is the provision that the size of each of the openings is 3 to 15 mm. 
Kuroda teaches an opening size between 3 to 15 mm as set forth in [0075].
It would have been obvious to one of ordinary skill in the art to provide the article of Nakaoka modified with the specific opening size as taught by Kuroda in order to rapidly accept and evenly distribute and fluids discharged into the central area of the absorbent article as taught by Kuroda in [0076].
With respect to claim 6, Nakaoka in view of Carlucci teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Nakaoka in view of Carlucci and claim 6 is the provision that top sheet has a specific formation.
Kuroda teaches liquid permeable top sheet formed of a layered sheet (figure 3) including a perforated sheet (5) that has a plurality of openings (25) and is layered in a region corresponding to a body fluid discharge region of a substrate sheet (3) as set forth in figure 2.
It would have been obvious to one of ordinary skill in the art to provide the article of Nakaoka modified with the specific top sheet as taught by Kuroda in order to reinforce the top sheet thereby preventing the occurrence of extremely large wrinkles in .
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781